Citation Nr: 9906281	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  95-27 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran, upon whose service this claim is based, had 
active military service from October 1950 to August 1952.  
The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an January 1995 rating action which denied service connection 
for the cause of the veteran's death.  The appellant 
disagreed with this action in a statement received at the RO 
in June 1995, and a statement of the case was issued in July 
1995.  The appellant perfected her appeal in this regard upon 
receipt of a VA Form 9 (Appeal to Board of Veterans' Appeals) 
at the RO in August 1995, and a supplemental statement of the 
case was issued in November 1995.  In due course, the case 
was forwarded to the Board in Washington, DC.  

FINDINGS OF FACT

1.  The veteran died in August 1994, at which time he was 
service connected for residuals of gunshot wound, right upper 
leg and knee, status post right knee replacement, rated 30 
percent disabling; generalized anxiety disorder with marked 
post-traumatic stress features, rated 30 percent disabling; 
osteomyelitis of the right proximal tibia, rated 10 percent 
disabling; gunshot wound of the left knee, rated 10 percent 
disabling; gunshot wound scar of the right side of the nose 
with retained foreign body, rated 10 percent disabling; 
chronic low back pain with degenerative changes, rated 10 
percent disabling; and gunshot wound scar of the right upper 
arm and right axilla, rated noncompensably disabling; his 
combined service-connected disability evaluation was 70 
percent.  

2.  The Certificate of the Death indicates that the immediate 
cause of the veteran's death was refractory ventricular 
fibrillation, the onset of which was listed as approximately 
30 minutes before death.  No other significant conditions 
contributing to death were identified.

4.  No competent medical evidence of record establishes that 
a disability related to service, or a service-connected 
disorder, or a disorder that was the consequence of any VA 
treatment, caused or contributed substantially or materially 
to cause the veteran's death.  

CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be addressed in this case is 
whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If not, the claim must fail and there 
is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals (redesignated as the United States Court of 
Appeals for Veterans Claims effective March 1, 1999), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  

As an initial matter it is observed that, in order to 
establish service connection for the cause of the veteran's 
death, applicable law requires that the evidence show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for 
cardiovascular renal disease, including hypertension, may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Furthermore, in order for a claim for service connection to 
be well grounded, the Court of Veterans Appeals has also held 
that there must be competent evidence of: (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a link or a connection) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).  Although evidence submitted in support of a 
claim is presumed to be true for purposes of determining 
whether it is well grounded, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  

In a claim for service connection for the cause of death of a 
veteran, the first requirement of well-groundedness, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

A review of the record reflects that the veteran died in 
August 1994.  His Certificate of Death reveals that his 
immediate cause of death was refractory ventricular 
fibrillation, the onset of which was listed as approximately 
30 minutes before death.  The veteran's Certificate of Death 
did not identify any other significant conditions 
contributing to death.  At the same time, the Board notes 
that, at the time of his death, the veteran was service 
connected for residuals of gunshot wound, right upper leg and 
knee, status post right knee replacement, rated 30 percent 
disabling; generalized anxiety disorder with marked post-
traumatic stress features, rated 30 percent disabling; 
osteomyelitis of the right proximal tibia, rated 10 percent 
disabling; gunshot wound of the left knee, rated 10 percent 
disabling; gunshot wound scar of the right side of the nose 
with retained foreign body, rated 10 percent disabling; 
chronic low back pain with degenerative changes, rated 10 
percent disabling; and gunshot wound scar of the right upper 
arm and right axilla, rated noncompensably disabling; for a 
combined service-connected disability evaluation of 70 
percent.

The appellant has essentially contended that the cumulative 
effects of the impairment caused by the veteran's service-
connected disabilities resulted in the atrial fibrillation 
that produced his death.  

As noted by the RO, the veteran's service medical records are 
silent for any indication of a disorder related to the heart.  
Indeed, the first medical records associated with the claims 
file showing any heart related problems are the records 
generated at the time of the veteran's death in 1994, more 
than 40 years after his discharge from service.  These reveal 
that the veteran was working on a "roof sanding" when he 
went into cardiac arrest.  The paramedics who were summoned 
to the scene found the veteran unresponsive, and in 
ventricular fibrillation.  Advanced cardiac life support 
protocols were undertaken en route to the hospital but, at 
the hospital emergency room, ventricular fibrillation 
remained present.  Medications were provided, and attempts at 
defibrillation were made, but organized electrical activity 
could not be restored.  Shortly thereafter, resuscitation 
efforts were terminated.  As previously indicated, the cause 
of death was listed as refractory ventricular fibrillation, 
although the emergency room records also listed 
atherosclerosis as a "[d]iagnosis pertinent to arrest."  
Significantly, however, none of those records contains any 
indication that the veteran's military service, or his 
service-connected disabilities, were considered to be 
implicated in his death

Since the ventricular fibrillation listed on the veteran's 
Certificate of Death was first shown more than 40 years after 
service, and has not been linked by any medical professional 
to either service or a service-connected disability, there is 
no basis for establishing service connection for ventricular 
fibrillation.  In view of that conclusion, as well as the 
absence of any competent medical evidence linking any of the 
disabilities for which the veteran was service-connected to 
his death, there is no plausible basis for finding that 
service-connected disability contributed materially to the 
veteran's death.

Therefore, as there has been no competent medical evidence 
presented showing that a service-connected disability played 
any role in the veteran's death, the appellant has not met 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim for 
entitlement to service connection for the cause of the 
veteran's death is well grounded, as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).  As claims that are not well grounded 
do not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for the 
cause of the veteran's death must be denied.  

In reaching this decision, the Board is mindful of the 
appellant's sincere belief that it was the cumulative effect 
of the veteran's service-connected disabilities that caused, 
or contributed in causing, his death.  We are also very much 
aware of the great sacrifice the veteran made, being wounded 
in the service of his country.  That notwithstanding, the 
Board is bound by pertinent laws and regulations in our role 
in deciding claims on appeal, and must point out that the 
appellant does not meet the burden of presenting evidence of 
a well-grounded claim by offering her own medical conclusions 
regarding the cause of the veteran's death.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).  See also Grottveit, Espiritu, supra.  
Accordingly, since the medical evidence of record fails to 
disclose any link between the veteran's death and any 
service-connected disability, service connection for the 
cause of the veteran's death must be denied.  

The Board also notes that, in a January 1995 statement from 
the appellant's representative, the question of entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151 was 
raised.  That statute provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1997).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at
38 C.F.R. § 3.358(c) (1997).  

The Board observes that, in the statement raising the matter 
of section 1151, there was no specific mention made as to 
what particular disability might be claimed to have been 
caused or aggravated by VA treatment, or what particular 
treatment might have been claimed as having caused or 
aggravated any such unspecified disability.  This imprecision 
makes it difficult to provide any meaningful evaluation of a 
claim for benefits under section 1151 in the context of this 
appeal, other than to point out that there has been no 
competent evidence presented (and none in the claims file 
showing) that any treatment provided by VA caused the 
veteran's death, or aggravated the condition that resulted in 
the veteran's death.  Thus, we neither infer that a claim for 
benefits under section 1151 is pending, nor do we imply any 
conclusion as to such a claim, were it to be filed and 
pursued.

We also note that, with a Statement of Accredited 
Representation in Appealed Case, dated in November 1995, the 
appellant's representative associated with the claims file 
some written commentary by a physician regarding causal 
factors in the development of hypertension in war veterans.  
The representative characterized the submitted document as 
one "wherein a possible link between [the veteran's] 
service-connected disability, and what is listed as his 
primary cause of death, could possibly be made."  As with 
the remarks referred to above, concerning benefits under 
38 U.S.C.A. § 1151, the pertinence of these comments is not 
clear.  While the veteran served in combat, and received a 
number of wounds during the course of that service, there is 
no evidence showing that he was ever diagnosed as having 
hypertension.  Thus, any conclusions regarding the 
possibility of a causal relationship between an individual's 
war service and the onset of hypertension would provide 
little in the way of relevant information to this appeal.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

